Title: Abigail Adams to John Adams, 1 April 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            April 1st Quincy 1796
          
          I yesterday received Yours of March 19 & 23d inclosing the Letter from our son, compareing Such events as have taken place in Europe, with the Spirit, and Temper of the Parties in America, and the evident disposition of foreign Powers towards the united States. I believe our Son will prove to be possesst of the Spirit, calld Prophesy which it has been said, was the property of his Father. in other Words, I believe from the observation which have occurd to me, that he Will be found to have made a just estimate of men and measures. I observe his prudent caution in not nameing those of his Countrymen who differ from him in opinion, but from Your reflection I presume it must be M. if not P. as to Sieyes I have long had my eye upon him as the Cromwell of France. How little do our Countrymen understand humane Nature, & what Superlative Ignorance Do they discover of History, and of the politicks of Nations, when they talk of a Republicks having no Secreets. it is really a pitty Such Ignoramuses should be Sent into a Legislative assembly. as

there are always two sides to a question, I hope light will brake out in full Day upon the combattants, and that Right, and justice will be established.
          We May Soon expect to hear from abroad. Scott was to Sail in Feb’ry. I Suppose I must not ask how the 12 article is like to be Modified? or whether Success is probable?
          I so frequently want advise, respecting our Home affairs that I wish you was here to Make Some of the arrangements, or that I had been more particular in attending to your plans. some of them must vary, oweing to the Letting the Farms. there are three Yoke of Young steers. two of them are quiet to the yoke, but one pr & the likelyest are wild never even been handled Dr Tufts wants a Yoke would you part with them? two more Yoke are comeing on to be made use of an other Year. is your plan to fat two Yoke this Year? I hope I shall be able to go on with some buisness which I would undertake, if I was sure I should have it Done right. I mean the Wall talkd of upon the Hill. I am weak very weak now. as soon as you enable me to be vallient I shall go on with spirit. I should live a short life upon credit.
          Copland Says his time is out to Day for which he engaged to you; I say not till the 25th. Whether I shall hire him again is uncertain as I hear from your Brother that he talks of very high wages. I saw Billings to Day. he was engaged to Make a peice of Stone wall for capt Beal which he thinks will take him three weeks. he then says he will come if we can agree, but I could not find out what he intended to have. Your Brother Says our lands must lye without cultivation for Laboures are for having all the value of produe and money beside; I must keep Copeland for the present Month if he will stay. I shall have some talk with him in the course of the Week & see what his expectations are, but here are so few Labourers that we are obliged to give the highest price and not always for the first hands. shaw bears all the blame of Spoiling the Hay put into the Barns, by getting it in not Sufficiently Made—
          our Tennants are moving. the Day is Spring like and the Birds Sing. our Worthy Brother Cranch is laid up for this fortnight with his old Lung complaint, which will some Day prove too hard for him I hope he is getting better. Mother has got through the Month of March without being confined, and is comfortable.
          Yours in Love and affection
          
            Abigail Adams
          
        